Citation Nr: 1012893	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), to include as secondary to a service-
connected disability, and/or due to exposure to herbicides.

2.  Entitlement to a compensable rating for erectile 
dysfunction.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1968, January 1990 to July 1990, and from October 1990 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

In January 2010, the Veteran appeared and testified at a 
videoconference hearing before the Board.  The transcript is 
of record.  

The issue of entitlement to service connection for BPH is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record shows erectile dysfunction 
without any penile deformity.



CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, 
Diagnostic Code 7522 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2005, September 2006, and May 
2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim for 
an increased rating, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), was provided in the September 2006 notice.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2005 VCAA notice was given 
prior to the appealed AOJ decision, dated in January 2006.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In January 2010, the 
Veteran appeared and testified at a videoconference hearing.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that his erectile dysfunction is more 
severely disabling than is currently rated and he also 
requests extraschedular consideration.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
as in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim in such a case, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's 
service-connected disability of erectile dysfunction has 
been rated under Diagnostic Code 7522, which provides for a 
20 percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation (SMC) under 
38 C.F.R. § 3.350 should be considered.

By way of comparison, a 20 percent evaluation is also 
warranted in the case of a veteran who has had the glans 
(head) of the penis removed under Diagnostic Code 7521.  A 
20 percent evaluation is also warranted for complete atrophy 
of both testes under Diagnostic Code 7523.  Again, loss of 
erectile power alone warrants only an award of SMC, and in 
the absence of evidence of deformity or physical loss of 
part of the penis, or atrophy or removal of both testes, no 
separate schedular evaluation is warranted under the Rating 
Schedule. 

In this case, the SMC benefit has already been awarded for 
the Veteran's service-connected erectile dysfunction due to 
service-connected diabetes mellitus.  

Relevant treatment records reflect a diagnosis of organic 
erectile dysfunction and generally unsuccessful treatment 
with medications.  An August 2003 VA examination related the 
Veteran's erectile dysfunction to his service-connected 
diabetes mellitus.  He was found to have a normal phallus 
without lesions or deformity.  His testes were descended 
bilaterally and without mass or atrophy.  Erectile 
dysfunction was service connected in October 2003 and 
assigned a noncompensable rating.  

Beyond his erectile difficulties and reports of frequent 
urination, neither of which constitute deformities, there is 
a complete absence of any evidence revealing a deformity of 
the Veteran's penis.  Specifically, and as noted, the 
December 2005 VA examination specified that there were no 
external abnormalities and that the Veteran's penis was 
within normal limits.  The Veteran testified in January 2010 
to his erectile difficulties and to the enlargement and pain 
in his right testicle.  The clinical records, however, show 
no disability related to the testes and/or associated with 
his service-connected erectile dysfunction.  

Upon a review of the record, the Board finds that the 
Veteran is not entitled to a compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  In recognition of 
the Veteran's erectile dysfunction, as noted above, he was 
previously awarded SMC based on loss of use of a creative 
organ in the January 2006 rating decision.

There are no other medical records evidencing a penile 
deformity, nor is the Veteran currently diagnosed as having 
any such deformity.  The Board recognizes that the Veteran 
has complained of erectile dysfunction to include testicular 
pain, but the rating criteria are specific to what 
constitutes a compensable disability under these 
circumstances.  

The Board has also considered whether to issue staged 
ratings pursuant to Hart, and finds that under the 
circumstances, staged ratings are not appropriate.  At no 
time has the veteran had penile deformity.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected erectile dysfunction, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his erectile dysfunction.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
service-connected erectile dysfunction, the Board finds that 
the noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced 
by the Veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

Entitlement to a compensable rating for service-connected 
erectile dysfunction is denied.  


REMAND

Upon preliminary review of the evidence of record, and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's claim of 
service connection for BPH.  The Veteran's diabetes mellitus 
and erectile dysfunction, secondary to diabetes mellitus, 
are service connected.  

There is no question that the Veteran is currently diagnosed 
as having BPH, and it appears as though he has been so 
diagnosed since 2005.  A January 2006 VA treatment record 
indicated that the Veteran could have BPH vs. glycosuria, 
but generally, the clinical records reflect a finding of 
BPH.  

In December 2005, the Veteran underwent a VA genitourinary 
examination.  He reported experiencing urinary frequency 20 
times daily, every 45 minutes, with nocturia 4 times 
nightly.  He reported decreased stream, hesitancy, and 
occasional dysuria, and he used absorbent material once to 
twice daily.  Examination of the prostate revealed 3+ 
findings without masses or tenderness.  Following 
examination, the Veteran was diagnosed as having BPH with 
urinary residuals.  The examiner opined that "it is more 
likely that the urinary symptoms of frequency, stress 
incontinence and nocturia are relative to his significant 
benign prostatic hypertrophy, and not directly related to 
his diabetes mellitus."  The examiner went on to state that, 
"therefore, it is less likely [than not that] his urinary 
symptoms are not due to diabetes mellitus[.]  [H]is erectile 
dysfunction is due to diabetes mellitus."  For the reasons 
stated below, the Board finds that the December 2005 VA 
examination is inadequate.  

During the Veteran's January 2010 hearing, he testified that 
his treating physician indicated that his prostate problems, 
erectile dysfunction, and diabetes mellitus could be 
interrelated.  

The Board finds that the December 2005 VA examination is 
inadequate.  There appears to be conflicting opinions noted 
by the examiner.  He indicated that the Veteran's urinary 
symptoms are more likely due to his significant BPH, but it 
was less likely than not that his urinary symptoms are not 
due to diabetes mellitus.  Additionally, the examiner did 
not indicate whether the Veteran's urinary symptoms and BPH 
may be aggravated by his service-connected disabilities-
specifically diabetes mellitus.  He indicated that the 
Veteran's urinary symptoms are not directly related to his 
diabetes mellitus, but made no mention of possible 
aggravation.  As the evidence of record does not reflect a 
clinical opinion as to the Veteran's BPH having been caused 
or aggravated by the Veteran's service-connected diabetes 
mellitus and/or erectile dysfunction, the Board finds that 
the claim must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding medical treatment 
records related to the Veteran's claimed 
BPH should be obtained and associated with 
the Veteran's claims file.  

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the claimed BPH with urinary 
symptoms.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed BPH with 
urinary symptoms had its origin during 
service.  The examiner should also provide 
an opinion as to whether any currently 
diagnosed BPH with urinary symptoms was 
caused or aggravated by a service-
connected disability.  All opinions 
expressed must be supported by complete 
rationale.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable.  The Veteran is free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal.  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


